Fourth Court of Appeals
                                San Antonio, Texas
                                     October 14, 2019

                                   No. 04-18-00968-CV

                       In the Estate of Patricia M. Ripley, Deceased,
                                         Appellant-s

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2018-PC-1990
                        Honorable Tom Rickhoff, Judge Presiding


                                      ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

    The Appellant’s Motion to Extend Time to File Motion for rehearing is hereby
GRANTED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2019.



                                                  ___________________________________
                                                  LUZ ESTRADA,
                                                  Chief Deputy Clerk